Status of Application
1.	Acknowledgment is made of the amendments filed 03/21/2022. Upon entering the amendments, non-elected claims 14-16 are canceled and claims 1, 3-5, and 23-27 are pending and presented for the examination. 
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Calcagni on 03/25/2022.
The application has been amended as follows: 
Claim 27, line 2, after “method comprises” insert - - 
i) obtaining a ceramic slurry by the method as described in claim 1;
ii)            obtaining a green body by cooling the ceramic slurry of stage i); and
iii)           extruding the green body of stage ii) - - 
Allowable Subject Matter
3.	Claim 1, 3-5, and 23-27 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for obtaining a ceramic slurry or method for producing a filament for 3D FDM printing comprising said slurry preparation method. Specifically, the prior art fails to teach a method for making a ceramic slurry wherein a ceramic material is placed into a suspension with an alcohol and/or one C1-C8 ketone chain, wherein a gelling agent selected from those of instant claim 1 is added, wherein a binder selected from those listed in claim 1 is added, wherein the thus formed slurry is heated at a temperature of 60-150 °C, and wherein a plasticizing agent selected from those of instant claim 1 is added, and wherein the amounts of the gelling agent, binder, and plasticizing agent relative to the ceramic material in the slurry satisfy the relationships of amended claim 1. 
The most relevant prior art references found are Danforth (US 5997795) and Andersen (US 2018/0298215). The difference from instant claims is that while Danforth teaches a method for 3D printing of ceramic materials and the formation of a ceramic slurry therefor, wherein the slurry comprises several of the components of the instant claims, Danforth does not teach or suggest making a ceramic slurry wherein a ceramic material is placed into a suspension with an alcohol and/or one C1-C8 ketone chain, wherein a gelling agent comprising a polysaccharide, glycol, or ethanolamine is added, wherein a binder comprising vinyl resin or polyalkyl carbonate is added, wherein the thus formed slurry is heated at a temperature of 60-150 °C, and wherein a plasticizing agent comprising a phthalate, terpineol, or thermoplastic is added, and wherein the amounts of the gelling agent, binder, and plasticizing agent relative to the ceramic material in the slurry satisfy the relationships of amended claim 1. Anderson teaches a feedstock used for 3D printing and a process for preparing the same, wherein binders of the type covered by the instant claim are included; Anderson, however, also fails to teach or suggest making a ceramic slurry wherein a ceramic material is placed into a suspension with an alcohol and/or one C1-C8 ketone chain, wherein a gelling agent comprising a polysaccharide, glycol, or ethanolamine is added, wherein a binder comprising vinyl resin or polyalkyl carbonate is added, wherein the thus formed slurry is heated at a temperature of 60-150 °C, and wherein a plasticizing agent comprising a phthalate, terpineol, or thermoplastic is added, and wherein the amounts of the gelling agent, binder, and plasticizing agent relative to the ceramic material in the slurry satisfy the relationships of amended claim 1. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW6 May 2022